 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 62District No. 15, International Association of Machin-ists and Aerospace Workers, AFLŒCIO and Hudson General Corporation and Local 851, In-ternational Brotherhood of Teamsters, AFLŒCIO.  Case 29ŒCDŒ460 August 14, 1998 DECISION AND DETERMINATION OF DISPUTE BY CHAIRMAN GOULD AND MEMBERS LIEBMAN           AND HURTGEN The charge in this Section 10(k) proceeding was filed on September 1, 1995, by Hudson General Corporation (Hudson or the Employer), alleging that the Respondent, District No. 15, International Association of Machinists and Aerospace Workers, AFLŒCIO (District 15), vio-lated Section 8(b)(4)(D) of the National Labor Relations Act by engaging in proscribed activity with an object of forcing the Employer to assign certain work to employ-ees it represents rather than to employees represented by Local 851, International Brotherhood of Teamsters, AFLŒCIO (Local 851).  The hearing was held on De-cember 18, 1995, and February 13, 1996, before Hearing Officer Kevin R. Kitchen.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board affirms the hearing officer™s rulings, find-ing them free from prejudicial error.  On the entire re-cord, the Board makes the following findings. I.  JURISDICTION Hudson General Corporation is a Delaware corpora-tion with its principal place of business at 111 Great Neck Road, Great Neck, New York.  Hudson provides services to airlines, airports, Governments, and govern-mental authorities, both in the State of New York and outside of New York State. Hudson annually furnishes services valued in excess of $50,000 directly to business firms located outside the State of New York, and it re-ceives goods in excess of $50,000 shipped directly from points located outside the State of New York.  We ac-cordingly find that Hudson is engaged in commerce within the meaning of Section 2(6) and (7) of the Act.  We further find, based on the stipulation of the parties, that District 15 and Local 851 are labor organizations within the meaning of Section 2(5) of the Act. II.  THE DISPUTE A.  Background and Facts of Dispute 1.  The employer performs ground handling and cargo functions at LaGuardia Airport The Employer provides various services for airlines at LaGuardia Airport in New York City, including snow removal, employee busing, passenger busing, cargo warehousing, aircraft ground handling, aircraft cleaning, aircraft refueling, and staffing of ground transportation information counters.  The Employer™s operations fall into two general categories: ground handling operations and cargo operations. Since at least 1983, the Employer has performed ground handling operations at LaGuardia Airport.  Ground handling work is performed by ramp employees.  The ramp employees employed by the Employer are rep-resented by District 15.  The most recent collective-bargaining agreement between District 15 and the Em-ployer is effective from March 1, 1995, to February 29, 2000. Since about June 1987, the Employer has conducted cargo operations at LaGuardia Airport.  The work of the cargo operations is performed by cargo employees.  The cargo employees employed by the Employer are repre-sented by Local 851.  The most recent collective-bargaining agreement between Local 851 and the Em-ployer is effective from December 1, 1995 to November 30, 1999. 2.  Mail handling at LaGuardia Airport The United States Postal Service operates a post office at LaGuardia Airport.  From 1983 to 1985, employees of the Postal Service sorted incoming mail from arriving airplane flights, and sorted outgoing mail for transport on departing airplane flights.  In 1985, the Postal Service notified airlines operating at LaGuardia Airport that the Postal Service would no longer be responsible for the sorting of mail, and that the individual airlines would have to assume the responsibility for the sorting of in-bound or outbound mail at the airport.  Thereafter, in 1985, several airlines requested that the Employer per-form their mail handling operations.  The Employer at this time was awarded contracts from several airlines to perform mail sorting, and the transportation of mail to and from aircraft.1  The Employer assigned this mail sorting and transportation work to its ramp employees who are represented by District 15. 3.  The Employer secures a contract with Air Canada In 1988, Air Canada contracted with the Employer to perform cargo work and, in addition, to perform the sort-ing and transportation of mail.  The Employer assigned the Air Canada cargo work to its cargo employees repre-sented by Local 851.  The Employer assigned the Air Canada mail sorting and transportation work to its ramp employees represented by District 15.  The Employer additionally assigned on an ﬁas needed basisﬂ the Air Canada mail sorting and transportation work to its cargo employees represented by Local 851.  Accordingly, em-ployees represented by District 15 and employees repre-sented by Local 851 on occasion worked together in per-                                                           1 The record does not establish which airlines awarded contracts to the Employer during this time period. 326 NLRB No. 15  MACHINISTS (HUDSON GENERAL HOSPITAL) 63forming the Air Canada mail sorting and transportation 
function. 
4.  Events of 1991 
In June 1991, the Employer lost most of its contracts to 
perform ground handling work at LaGuardia Airport.  
The Employer did retain its contract with Air Canada to 
perform cargo and mail sorting and transportation func-
tions.  The Employer at this time reassigned the Air Can-
ada mail work to the cargo employees represented by 
Local 851.  This was a change in the Employer™s previ-
ous practice from 1988 to June 1991 of assigning the Air 
Canada mail work to employees represented by District 
15, and of only assigning Air Canada mail work on an as 
needed basis to employees represented by Local 851. 
5.  Events of 1993 
In November 1993, the Empl
oyer obtained a contract 
with the US Air Shuttle at LaGuardia Airport to perform 
ground handling duties, cargo work, and to handle mail 

sorting and transportation.  The Employer assigned the 
US Air Shuttle cargo work to its cargo employees repre-
sented by Local 851.  The Employer assigned the US Air 
Shuttle ground handling and mail work to employees 
represented by District 15. 
6.  Events of 1994 
About August 1994, the Employer was awarded a con-
tract to sort and transport mail for Delta Airlines.  The 
Employer assigned the Delta Airlines mail work to em-

ployees represented by Local 851.  The Employer™s vice 
president, Altizio, testified that the decision to assign the 
Delta mail work to employees represented by Local 851 
was based, in part, on two considerations.  First, the Em-
ployer had ceased performing cargo operations for the 
US Air Shuttle, and the Employer thus took those avail-
able cargo employees repres
ented by Local 851 and as-
signed them to perform the Delta Airlines mail work, 
thereby avoiding the necessity of layoffs for those em-
ployees.  Second, the employees represented by Local 
851 were located in the Employer™s cargo operations at 
hangar 7, which is in close proximity to the post office. 
In addition, the Employer assigned the Delta Airlines 
mail sorting and transportation work on an as needed 
basis to its employees represented by District 15.  Em-
ployees represented by District 15 and employees repre-
sented by Local 851 thus would have occasion to work 

together in performing the Delta Airlines mail sorting 
and transportation function. 
In November 1994, the Employer was awarded a con-
tract to provide ground handling services to the Delta 

Shuttle, as well as the sorting and transportation of mail.  
The Employer assigned the Delta Shuttle ground han-
dling and mail work to employees represented by District 
15.  The record establishes that the work performed by 
the Employer for Delta Airlin
es and the work performed 
for the Delta Shuttle are distinct operations based on 
separate contract awards. 
 The Employer™s vice presi-
dent, Altizio, testified that ﬁ[t]he Delta Shuttle operation 
is completely separate from the regular main Delta ter-
minal.ﬂ  
7.  Events in 1995 
By about May 1995, the Employer had lost most of its 
contracts to perform cargo work.  The Employer™s cargo 

operations had been based in space leased in hangar 7.  
The Employer accordingly terminated its lease and 
closed its cargo operations in hangar 7.  In anticipation of 
the closure of its cargo operations, the Employer reas-
signed the remaining employees located at hangar 7, who 
were represented by Local 851, to perform either Delta 
Airlines cargo work or mail work. 
At the time the hearing 
was conducted in December 
1995 and February 1996, the Delta Airlines mail work 

was being performed by 12 employees.  The Employer 
states in its brief that of 
the 12 employees currently per-
forming Delta Airlines mail 
work, 4 employees are rep-
resented by Local 851, and 8 employees are represented 

by District 15.  The record establishes that until May 

1995, all 12 employees performing Delta Airlines mail 
work were represented by Local 851.  Altizio testified 
that since May 1995, if one of those 12 positions became 
vacant for any reas
on, the Employer 
filled that position 
with an employee represented by
 District 15.  Further, at 
the time of the hearing, em
ployees represented by Dis-
trict 15 performed the remainder of the Employer™s mail 
work other than that of Delta Airlines.
2 8.  Local 851 seeks arbitratio
n and District 15 threatens  
to picket the Employer 
On May 24, 1995, Local 851 filed a demand for arbi-
tration with the American Arbitration Association, claim-

ing that Hudson had violated the collective-bargaining 
agreement with Local 851 by
 the ﬁassignment of bargain-
ing unit work to nonbargaining unit members.ﬂ
3  There
-after, by letter dated August 24, 1995, to the Employer 
from District 15 Business 
Representative Conigliaro, 
District 15 noted the demand for arbitration filed by Lo-
cal 851, and advised the Employer: 
 We will not quietly stand by while Local 851 tries to 

put our members out of work.  Therefore, you should 
be advised that if you process arbitration or take any 

other action to assign the work that our members are 
performing to Local 851 members, District 15 will 
picket your facilities.  If picketing is not successful, we 
                                                          
 2 The record shows that at the time
 of the hearing, the Employer had 
contracts to perform mail work at LaGuardia Airport for Delta Airlines, 
Delta Shuttle, and US Air Shuttle. 
 The record does not specifically 
establish that the Employer had at that time other mail handling con-
tracts at LaGuardia Airport. 
3 The record indicates that Local 851 filed a grievance before mak-
ing its demand for arbitration.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 64intend to strike to protest your conduct which threatens 
to eviscerate the District 15 contract. 
 Thereafter, District 15 advised the Employer by letter dated 

October 31, 1995, that it ﬁwithdraws any threat of economic 
action regarding work historically performed by [District 
15] . . . [h]owever, please rest assured that District 15 [of the 
IAM] will take all legal actions available to us to protect 
work that we believe is historically ours.ﬂ 
At the hearing on February 13, 1996, counsel for Dis-
trict 15 reiterated the withdrawal of the threat to picket or 

strike the Employer over the disputed work.  Counsel for 
District 15 stated that despite the withdrawal of its threat, 
however, District 15 still maintained its claim to the dis-
puted work and wanted to perform the disputed work. 
B.  The
 Work in Dispute
 The Board™s notice of hearing 
in this proceeding stated 
that the dispute concerns th
e assignment of the following 
work: 
 The sorting of outbound bags and containers of U.S. 
mail and the transporting of that mail to and from the 
aircraft ramp areas and the U.S. Postal facility at La-
Guardia Airport, New York, New York. 
 At the hearing, the hearing officer asked each of the 
parties to state their position as to whether the notice of 
hearing accurately described the work in dispute.  Coun-
sel for the Employer stated that the description of the 
work in dispute set forth in the notice of hearing was 
acceptable to the Employer.   
Both counsel for Local 851 and counsel for District 15 
disagreed, however, with the 
statement of the work in 
dispute as described in the notice of hearing.  Counsel for 

Local 851 sought to amend the description of the work in 
dispute set forth in the notice of hearing.  Counsel for 
Local 851 stated that the wo
rk sought by Local 851 was 
the sorting and transportation 
of mail for Delta Airlines 
only, and not mail work performed by the Employer for 
the Delta Shuttle or any other airline.   
Counsel for District 15 likew
ise stated that he would 
add the following phrase, set forth in italics, to the lan-

guage in the notice of hearing:  
 The sorting of outbound bags and containers of U.S. 

mail and the transporting of that mail to and from the 
aircraft ramp areas and the U.S. Postal facility 
per-
formed for Delta Airlines Flight Center Operations
 at 
LaGuardia Airport, New York, New York. 
 The record establishes that the ﬁDelta Airlines Flight Center 
Operationsﬂ encompasses Delta Airlines only, and not the 
Delta Shuttle.  The positions of both Unions at the hearing 

accordingly establish agreement by them that the only work 
in dispute in this proceeding is the sorting and transportation 
of mail performed by the Employer for Delta Airlines.  Fur-
ther, although at the hearing the Employer agreed with the 
description of the disputed work set forth in the notice of 
hearing, it stated in its brief to the Board that ﬁthe work in 

dispute involves the sorting and transportation of mail for 
Delta Airlines at LaGuardia Air
port™s U.S. Postal Facility.ﬂ  
Accordingly, we find that the description of the work in 
dispute set forth in the notice of hearing is too broad, and we 
narrow it to encompass only the sorting and transportation 
of mail for Delta Airlines.
4 C.  Contentions of the Parties
5 1.  The Employer 
The Employer contends that th
e threat by District 15 to 
picket or strike the Employer
 over the disputed work is 
sufficient basis for the Board to have reasonable cause to 

believe that Section 8(b)(4)(D) of the Act has been vio-
lated.  The Employer argues that District 15 has consis-
tently maintained its desire to perform the work in dis-
pute, and that the withdrawal of the threat of unlawful 
activity by District 15 does not negate the jurisdictional 
dispute because District 15 has never disclaimed its in-
terest in the disputed work.  The Employer further main-
tains that the demand for arbitration filed by Local 851 
constitutes a claim for the work in dispute.  Accordingly, 
it asserts there are competing claims for the work at is-
sue, and the work dispute is properly before the Board 
for determination pursuant to Section 10(k) of the Act.  
The Employer asserts that th
e work in dispute should 
be awarded to employees represented by District 15 

based on the Employer™s past practice of assigning mail 
work to ramp employees represented by District 15, the 
industry practice of assigning the sorting of mail work to 
ramp employees, the superior skills of the employees 
represented by District 15, 
employer preference, and 
efficiency of operations. 
2.  Local 851 
Local 851 asserts that the Board should decline juris-
diction in this proceeding because the threat of unlawful 
activity has been withdrawn by District 15.  Local  851 
argues that there is no reas
onable cause to find that Sec-tion 8(b)(4)(D) has been violated where the union pre-
ferred by the Employer threatens unlawful activity  
merely to invoke the Board™s jurisdiction under Section 
                                                          
 4 We thus note that the circumstance
s of this case illustrate that the 
notice of hearing is not a dispositive statement of the work in dispute in 
a 10(k) proceeding.  Rather, Sec.
 101.33 of the Board™s Rules and 
Regulations provides that the Regional Director shall ﬁissue a notice of 
hearing which includes a 
simple statement of issues involved 
in the 
jurisdictional dispute.ﬂ (Emphasis added.)  The notice of hearing thus 
constitutes an initial, rather than a 
final, statement of the issues in-
volved in the jurisdictional dispute.  Accordingly, the precise nature of 
the work in dispute may itself as here 
be an issue at the 10(k) hearing.  
See, e.g., 
Plasterers Local 80 (Jack Ebert & Co.)
, 226 NLRB 242 
(1976).  Indeed, the description of the work in dispute was at issue in 
the earliest stages of this proceed
ing; Local 851 advised the Regional 
Director by letter dated October 3, 1995, that it opposed the description 
of the work in dispute set forth in the notice of hearing dated September 
26, 1995. 
5 District 15 did not file a brief with the Board. 
 MACHINISTS (HUDSON GENERAL HOSPITAL) 6510(k) of the Act, and thereaf
ter withdraws its threat.  
Local 851 maintains that ﬁthe
 circumstances of this case 
clearly suggest that both District 15 and Hudson General 

have attempted to manipulate the Board™s jurisdiction in 
order to get a Section 10(k) hearing, which the Board 
should not encourage by accep
ting jurisdiction in this 
matter.ﬂ  Local 851 further contends th
at in the event the Board 
accepts jurisdiction, the disputed Delta mail work should 
be assigned to employees represented by Local 851 be-

cause its collective-bargaini
ng agreement mandates the 
assignment of the disputed work to employees repre-
sented by Local 851, because of the superior skills and 
qualifications of employees represented by Local 851, 
and based on considerations of safety.  Local 851 further 
argues that the Employer™s past practice was to assign 
the Delta Airlines mail work exclusively to employees 
represented by Local 851, and that past practice remained 
until the Employer began improperly assigning that work 
in May 1995 to employees re
presented by District 15. 
3.  The Employer™s motion to strike 
The Employer has filed a motion to strike those por-
tions of the brief of Local 851 asserting that the Em-
ployer and District 15 have acted to manipulate the 

Board™s jurisdiction.  The Em
ployer asserts that these 
assertions should be strick
en because there is no evi-
dence in the record supporting the allegations of Local 

851 that the threat of unlawful activity was a sham, or 
that the Employer and District 15 conspired in order to 
obtain a threat from District 15 violative of Section 
8(b)(4)(D). 
D.  Applicability
 of the
 Statute
 Before the Board may proceed with determining a dis-
pute pursuant to Section 10(k) of the Act, two jurisdic-
tional prerequisites must be met.  First, the Board must 
find reasonable cause to beli
eve that Section 8(b)(4)(D) 
of the Act has been violated.  Second, the Board must 

find that the parties have failed to agree on a method for 
voluntary adjustment of the dispute. 
These jurisdictional prerequisites have been met in this 
case.  First, both Local 851 and District 15 claim the 
work in dispute, and reiterate
d their claims at the hear-
ing.  Further, the invocation of arbitration procedures by 
Local 851 against Hudson constitutes a demand for the 

disputed work. See, e.g., Iron Workers Local 8 (Selmer 
Co.),
 291 NLRB 222 (1990).
6 District 15 thereafter 
                                                          
                                                           
6 Compare 
Laborers Capitol Drilling Supplies
, 318 NLRB 809, 810 
(1995) (in the construction industry, a union™s action through a griev-
ance procedure or arbitration to enforce an arguably meritorious claim 
against a general contractor that work
 has been subcontracted in breach 
of a lawful union signatory clause 
does not constitute a claim to the 
subcontractor for work if the union does not seek to enforce its position 
by threatening or engaging in st
rikes, picketing, or boycotts). 
Member Hurtgen does not pass on the validity of 
Capital Drilling
. threatened the Employer with pi
cketing, or a strike, if the 
disputed work was assigned to employees represented by 
Local 851.  Although District 15 subsequently withdrew 
this threat, that withdrawal 
does not negate the existence 
of a jurisdictional dispute when
 District 15 merely stated 
that it will not engage in unlawful conduct in regard to. 

the assignment of the disputed work.  
Operating Engi-
neers Local 825 (GPU Nuclear)
, 282 NLRB 267, 269 
(1986).  Rather, the party asserting that a disclaimer has 
occurred which negates the existence of a jurisdictional 
dispute has the burden to 
prove ﬁa clear, unequivocal, 
and unqualified disclaimer of all interest in the work in 

dispute.ﬂ  
Teamsters Local 600 (Central Hardware),
 290 
NLRB 612, 613 (1988), quoting 
Operating Engineers 
Local 77 (C. J. Coakley Co.), 
257 NLRB 436, 438Œ439 
(1981).  As District 15 has consistently reaffirmed its 
claim to the disputed Delta Airlines mail work, the dis 
claimer of intention to engage in unlawful activity does 
not negate the instant jurisdictional dispute.  This is not a 
case in which a party to a jurisdictional dispute effec-
tively renounces its claim to the work in question, and 
the Board accordingly consider
s the dispute to be at an 
end and quashes the notice of hearing.  
Operating Engi-
neers Local 369 (Austin Co.),
 255 NLRB 476, 478 fn. 1 
(1981).  We accordingly find r
easonable cause to believe 
that Section 8(b)(4)(D) of the Act has been violated. 
Second, the parties stipulated that they have not agreed 
on a method to adjust this dispute voluntarily.  We thus 
find that the Board has jurisdiction to resolve this dis-
pute.
7 E.  Merits of the Dispute 
Section 10(k) requires the Board to make an affirma-
tive award of disputed work after considering various 
factors. NLRB v. Electrical Wor
kers IBEW Local 1212 
(Columbia Broadcasting)
, 364 U.S. 573 (1961).  The 
Board has held that its determination in a jurisdictional 

dispute is an act of judgment based on common sense 
and experience, reached by 
balancing the factors in-volved in a particular case.  
Machinists Lodge 1743 (J. A. 
Jones Construction),
 135 NLRB 1402, 1410Œ1411 
(1962); 
Asplundh Construction Corp.
, 318 NLRB 633 
(1995). 
The following factors are relevant in making the de-
termination of this dispute. 
1.  Certification and collec
tive-bargaining agreements 
The recognition clause in 
the collective-bargaining 
agreement between the Empl
oyer and Local 851 pro-
vides:  
  7 There is no record evidence to support Local 851™s contention that 
the threat of unlawful activity by Di
strict 15 was a sham, or that the 
Employer and District 15 conspired 
to manipulate the Board™s jurisdic-
tion in this proceeding.  As these assertions thus do no affect our adju-
dication of this case, we find it unnecessary to strike those portions of 
Local 851™s brief setting forth these assertions.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 66The Company recognizes the Union as the Collective 
Bargaining Agent . . . of Cargo Agents and Customer 
Service Agents which the Company employs in con-
nection with its Cargo Operations at LaGuardia Air-
port.  Cargo operations is defined as those operations 
which include: receipt from shippers or their agents, 
breakdown, sorting, storage, and release to consignees 

or their agents of inbound freight; the receipt, weigh-
ing, sorting, storage, buildup and release to Air Carriers 
of outbound freight  
 Local 851 reasons that the mail at issue in this case consti-
tutes ﬁfreightﬂ within the meaning of the recognition clause, 
and that it accordingly has a contractual right pursuant to the 
recognition clause to perform the disputed Delta Airlines 
mail work. 
We find that the record ev
idence does not support the 
contention of Local 851.  Neither the recognition clause 

nor any other provision of the collective-bargaining 
agreement make any reference to mail handling.  The 
collective-bargaining agreement does not define the 
terms ﬁfreightﬂ or ﬁcargo oper
ationsﬂ as including mail 
handling work; indeed, the collective-bargaining agree-

ment contains no definition of these terms.  Local 851 
accordingly has not established that these terms set forth 
in the recognition clause encompass the performance of 
mail handling work and that it is contractually entitled to 

perform the work in dispute. 
District 15 does not contend that it is contractually en-
titled to perform the work in dispute based on the provi-
sions of its collective-bargaining agreement with the 
Employer.  Accordingly, 
the factor of collective-
bargaining agreements does not favor an award of the 

disputed work to either group of employees. 
Further, there was no evidence presented that either 
union has been certified by the Board as the collective-

bargaining representative of
 any of the employees in-
volved.  This factor is likewise not helpful in determining 
the dispute. 
2.  Area practice 
The Employer™s vice president, Altizio, testified that 
the practice in the New York City area at LaGuardia and 
John F. Kennedy (JFK) Airports is for ramp employees 
to perform the transport and sorting of mail.  Altizio tes-
tified that the Employer™s competitors use ramp employ-
ees to perform mail handling duties. 
The business agent for Loca
l 851, Marcelles Jones, 
testified, in contrast, that both cargo and ramp employees 

at JFK Airport perform the transportation and sorting of 
mail.  Indeed, Jones testified that only cargo employees 
perform the mail handling function for Pakistan Interna-
tional Airlines at JFK Airport. 
In light of this conflicting testimony, we conclude that 
this factorŠthe general practice 
of airlines situated in the 
New York City areaŠdoes not favor an award of the 
disputed work to either group of employees.
8 3.  Employer™s past practice 
The Employer contends that its past general practice 
has been to assign mail handling work to ramp employ-
ees represented by District 15, and that this past practice 
favors an award of the disputed Delta Airlines mail work 
to employees represented by Di
strict 15.  We find that 
the record evidence supports the Employer™s contention. 
As set forth above, the hist
orical background of this 
proceeding shows the following chronology: from 1985 
to 1988 mail work for unspeci
fied airlines was assigned 
to employees represented by District 15; from 1988 
to1991 Air Canada mail work was assigned to employees 
represented by District 15; in 1991 the Air Canada mail 
work was reassigned to employees represented by Local 
851; in 1993 the US Air Shuttle mail work was assigned 
to employees represented by District 15; in 1994 the 
Delta Airlines mail work was assigned to employees rep-
resented by Local 851; in 1994 the Delta Shuttle mail 
work was assigned to employees represented by District 
15; and since 1988 employees represented by each Union 
were assigned mail work on an as-needed basis.  
In sum, the record shows that all mail handling work 
for the entire period from 1985 to 1991 was assigned to 

employees represented by Dist
rict 15.  Thereafter, from 
1991 to 1994, the Employer™s four mail handling con-
tracts referenced in the reco
rd were assigned evenlyŠ
two eachŠto employees represented by each union.  The 

Employer™s past practice of assigning mail handling 

work thus establishes that more individual contracts to 
service individual airlines ha
ve been assigned to employ-
ees represented by District 
15.  Further, these assign-
ments to employees represented by District 15 cover the 
majority of the time period at issue in this proceeding.  
Significantly, employees represented by District 15 ex-
clusively performed mail handling work for an entire 6-
year period, while employees represented by Local 851 
have never exclusively performed mail handling work.   
The record evidence accordingl
y confirms that the Em-
ployer™s past general practice has been to award mail 
handling work in the first instance exclusively to em-
ployees represented by Distri
ct 15, and only in certain 
limited instances thereafter 
to employees represented by 
Local 851.  We thus find that this factor favors an award 
of the disputed work to employees represented by Dis-
trict 15.  The dissent focuses on the work performed for 
Delta Airlines.  Although the description of the work in 
dispute has now been altered to cover only the work for 
Delta Airlines (see fn. 4, ab
ove), we believe that this 
simply confines the scope of the ultimate award.  It does 
                                                          
 8 We note that no evidence was addu
ced as to the industry practice 
and that the evidence was limited to 
the area practice at New York City 
airports. 
 MACHINISTS (HUDSON GENERAL HOSPITAL) 67not preclude us from focusing
 on the past practice con-cerning comparable work perf
ormed for airlines at the 
same site.
9 4.  Economy and efficiency of operations 
The Employer contends that the efficiency of opera-
tions of the Delta Airlines mail work supports an award 
of that  work to employees represented by District 15.  

The Employer asserts that it is administratively difficult 
to manage the disputed Delta Airlines mail work when 
employees represented by two unions perform the work.  
For example, questions of employee seniority, overtime, 
vacation time, and similar issues are difficult to resolve 
because reference must be made to the distinct rules set 
forth in each of two collectiv
e-bargaining agreements.  
Similarly, the Employer argues
 that efficiency of opera-
tions is better achieved by having one set of employees 
subject to the same supervision.  
The record evidence suppor
ts the Employer™s argu-
ment that it is administratively efficient for the Delta 
Airlines mail work to be assigned solely to employees 
represented by District 15.  Its other contracts to perform 
mail handling work at LaGuardia AirportŠDelta Shuttle 
and US Air Shuttle (work which is not in dispute in this 
proceeding)Šare assigned to employees represented by 
District 15.  It can achieve 
the administrative efficiencies of operating under a single labor contract by assigning 

the disputed work to employ
ees represented by District 
15.
10  We thus find that economy and efficiency of opera-
tions is better achieved by returning to the Employer™s 
practice of assigning mail handling work exclusively to 
                                                          
                                                           
9 Contrary to the suggestion of the dissent, it is not improper to focus 
ﬁon the factor of past practice.ﬂ  Past practice is one of the factors tradi-
tionally focused on in 10(k) cases.  As discussed here, we focus on all 
such factors. 
The dissent does not assign sufficient probative weight to the Em-
ployer™s past practice of exclusively assigning mail work from 1985 to 
1991 to employees represented by District 15.  We further note that the 
Employer™s initial assignment of th
e work in dispute to employees 
represented by Local 851 was motivated by two factors: (1) employees 
represented by Local 851 were located at the Employer™s hangar 7 
cargo operations which was close to the airport post office; and (2) a 
desire to avoid laying off those employees when the Employer lost 
cargo handling contracts.  The Employer™s reasons
 underlying its initial 
assignment of the disputed work are no longer operative, however.  The 
Employer has since permanently closed its cargo operation at hangar 7, 
has lost most of its cargo handling contracts, and wishes to return to its 
past practice of assigni
ng mail handling work to employees represented 
by District 15.  In light of these circumstances, we cannot agree with 
our dissenting colleague that the fa
ctor of initial assignment of the 
disputed work favors an award of that work to Local 851-represented 
employees. 
10 We accordingly cannot agree with th
e dissent that an award of the 
disputed work to either group of employees would accomplish the 
efficiencies sought by the Employer. 
The dissent suggests that the Empl
oyer should assign the Delta Shut-
tle work and the U.S. Air Shuttle work to Local 851-represented em-
ployees, rather than simply assigning 
the Delta Airlines work to District 
15-represented employees.  We do not agree that making two changes 

is more efficient than making one change. 
employees represented by District 15, and that this factor 
favors such an award. 
5.  Employer preference 
The Employer™s current assignment and preference is 
that the work in dispute be performed by employees rep-
resented by District 15.  
This factor accordingly favors 
assignment of the disputed work to employees repre-
sented by District 15.  
6.  Relative skills and training  
The Employer™s vice president, Altizio, testified that 
employees represented by both 
Local 851 and District 15 
possess the skills to perform sorting and transportation of 

mail.  Altizio further testified, however, that Delta Air-
lines requires that all employees assigned to its mail op-
erations be certified to handle dangerous goods.  The 
record evidence establishes that 
all
 cargo employees em-
ployed by Hudson and represented by Local 851 possess 

such certification and, indeed, are required to possess 
such certification.
11  In contrast, there is no requirement 
that ramp employees represented by District 15 have that 
certification.  Indeed, Altizio 
testified that someŠbut not 

allŠramp employees represented by District 15 ﬁhave 
some dangerous goods training.ﬂ
12  Because all the em-
ployees represented by Local 851 possess the dangerous 
goods certification required by 
Delta Airlines to perform 
mail work, while all the employees represented by Dis-

trict 15 do not, we conclude that the factor of relative 
skills and training favors an award of the disputed work 
to employees represented by Local 851. 
Conclusions 
After considering all the rele
vant factors, we conclude 
that Hudson™s employees repr
esented by District 15 are 
entitled to perform the work in dispute.  We reach this 

conclusion relying on the Employer™s past general prac-
tice of assigning mail handling work to employees repre-
sented by District 15, achie
vement of efficiency and 
economy in the Employer™s operation, and the Em-

ployer™s preference that the wo
rk in dispute be assigned 
to employees represented by District 15. 
The Board has consistently 
placed great weight on the 
factor of employer preference in making work assign-

ment awards. Longshoremen™s Local 50 (Brady-
Hamilton Stevedore Co.), 
244 NLRB 275, 276 (1979).  
When unsupported by other factors, however, employer 
preference will not be controlling. 
Iron Workers Local 
380 (Stobeck Masonry), 
267 NLRB 284, 287 fn. 8 

(1983).
13  The Employer™s preference in this case is sup-
 11 Altizio testified that ﬁall cargo employees who work for Hudson 
have to be dangerous goods certified.ﬂ (Emphasis added.) 
 12 Neither the Employer nor Distri
ct 15 presented evidence establish-
ing how many ramp employees actually possess the required certifica-
tion. 
13 See Carpenters Local 1102 (Don Cartage Co.),
 160 NLRB 1061, 
1078 (1966). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 68ported by the factor
s of efficiency of operations, and its 
past general practice of assigning mail handling work to 
employees represented by District 15.
14  These factors are 
not outweighed by the factor of skills and training, which 
we have determined after care
ful review of the record is 
the sole factor supporting an 
award of the disputed work 
to employees represented by Local 851.  
In making this determination, we are awarding the dis-
puted work to employees represented by District No. 15, 
International Association of Machinists and Aerospace 
Workers, AFL
ŒCIO, not to that Union or to its members.  
This determination is limited to the controversy that gave 

rise to this proceeding.   
DETERMINATION OF DISPUTE 
The National Labor Relations Board makes the follow-
ing Determination of Dispute. 
Employees of Hudson General Corporation repre-
sented by District No. 15, International Association of 

Machinists and Aerospace Workers, AFLŒCIO, are enti-
tled to perform the sorting and transportation of mail 
performed by the Employer for Delta Airlines at La-
Guardia Airport, New York, New York. 
 MEMBER LIEBMAN, dissenting. 
My colleagues and I fully ag
ree that employer prefer-
ence in a proceeding under Section 10(k) of the Act will 

not be controlling when unsupported by other factors.  
Contrary to the majority, I would find that the Em-
ployer™s preference, to assi
gn the disputed work to em-
ployees represented by District No. 15, International As-
sociation of Machinists and Aerospace Workers, AFLŒCIO 
(District 15) is not supported 
by the factors of past prac-
tice or efficiency of operations.   
The record establishes that the Employer assigned the 
disputed Delta Airlines ma
il work exclusively to em-
ployees represented by International Brotherhood of 
Teamsters, AFLŒCIO (Local 851) when it first secured 
the contract to sort and transport mail for Delta Airlines 
in August 1994.  Indeed, until May 1995, all 12 employ-
ees performing the Delta Airlines mail work were repre-
sented by Local 851
1.  The record thus confirms that the 
Employer™s past assignment of the disputed work was to 
employees represented by Local
 851.  This factor accord-
ingly favors an award of the disputed work to those em-
ployees.  In fact, the instant controversy began when the 

Employer assigned employees represented by District 15 
to perform Delta Airlines mail work in May 1995, which 
                                                          
                                                           
14 Compare 
Iron Workers Local 229 (M. H. Golden Construction 
Co.), 218 NLRB 1144 (1975) (employer preference not supported by 
area practice and efficiency). 
1 Employees represented by District 
15 were assigned to assist in the 
performance of the Delta 
Airlines mail work on an as needed basis. 
Local 851 immediately protested through the grievance-

arbitration process.
2 My colleagues acknowledge 
that the Employer™s past 
general practice has included assignment of mail work to 
employees represented by both Unions.  But they ignore 
critical record evidence.  While more individual mail 
handling contracts to service individual airlines have 

been assigned to employees represented by District 15, 
nonetheless the Employer™s largest contract and the bulk 
of its current mail work has 
been assigned to employees 
represented by Local 851.
3  The record evidence accord-
ingly does not support the Employer™s contention that its 

past practice has been to assign mail work uniformly to 
employees represented by District 15.  Indeed, the re-
verse may be true; the Employer™s past practice shows 
that it assigned the largest volume of its mail work to 
employees represented by Local 851.  I accordingly con-
clude that the Employer™s past practice shows assign-
ment of mail work to employees represented by both 
unions, and that this factor does not favor an award of the 
disputed work to employees represented by District 15.
4 Finally, I cannot agree that
 efficiency of operations 
supports an award of the work
 in dispute to employees 
represented by District 15.  The Employer argues persua-
sively that it is administratively efficient for the Delta 
Airlines mail work to be assigned to employees repre-
sented by a single union.  But, it does not establish that 
efficiency is achieved by 
assigning that mail work to 
employees represented by one union rather than another.  

There accordingly is no basis for concluding that the 
factor of efficiency of operations favors an award of the 
 2 I accept my colleagues™ observation that my opinion ﬁfocusesﬂ on 
the disputed Delta Airlines mail work that lies at the very heart of this 
jurisdictional controversy.  Unfortuna
tely, the same cannot be said of 
their opinion.  They frankly admit that their ﬁfocusﬂ lies elsewhere, i.e., 
on the factor of past practice, which,
 as discussed in the paragraph of 
text that follows, does not support an award of the disputed work to 
employees represented by District 15. 
3 The Employer™s vice president, Alti
zio, testified that ﬁDelta [Air-
lines] is a very large mail carrier.  
They™re one of the largest at La-
Guardia, if not the largest.ﬂ  The 
record shows that the Employer per-
forms the Delta Airlines mail work 
with three shifts working continu-ously 24 hours a day and 7 days a 
week, servicing approximately 80 
flights a day at upwards of 2000 pounds
 of mail per flight.  In contrast, 
the record establishes that the mail 
work performed for the Delta Shut-
tle and US Air ShuttleŠwork assi
gned to employees represented by 
District 15Šis of significantly less vo
lume than that of Delta Airlines, 
and has a minimal sort function. Moreover, the Air Canada work that 

was reassigned to Local 851-repres
ented employees also involved a 
large volume of mail. 
4 I have carefully considered the 
argument by the Employer and my 
colleagues that the assignment of mail work to employees represented 
by Local 851 has in essence been an aberration from its normal prac-
tice, based only on its gain or loss of a particular contract and the corre-

sponding opening and then closing of its cargo operations at hangar 7.  
The record shows, however, that th
e Employer™s operations are charac-
terized by the regular and frequent 
gain and loss of contracts.  The 
assignment of mail work in respon
se to those occurrences accordingly 
must be viewed as a normalŠrather than an aberrantŠaspect of the 
Employer™s operations. 
 MACHINISTS (HUDSON GENERAL HOSPITAL) 69disputed work to either group of employees; rather, an 
award to either would accomp
lish the efficiencies sought 
by the Employer.  Indeed, the Employer originally as-

signed the Delta Airlines mail work solely to employees 
represented by Local 851.  Apparently that did not pre-
sent administrative difficulties.  Those arose only when 
in May 1995 the Employer began assigning employees 

represented by District 15
 to replace employees repre-
sented by Local 851 to perform the Delta Airlines mail 
workŠthe genesis of the instant dispute.
5                                                           
                                                                                              
5 I have fully considered the Employer™s additional contention that 
efficiency of operations requires that all
 its mail work for 
all airlines be performed by employees represented by a single union so as to provide 
uniform supervision and a single se
t of terms and conditions of em-
ployment.  The majority finds merit in this argument, reasoning that 
because the Employer™s other mail 
handling work is assigned to em-
ployees represented by District 15, the only way the Employer can 
achieve its ﬁone-union goalﬂ is to assign the Delta Airlines mail work to 
those employees as well.  This ar
gument does not withstand scrutiny, 
however.  The Employer has assigned mail work to employees repre-
sented by both Unions for some time.  ﬁAdministrative inefficienciesﬂ 
only arose when it began reassigning the Delta Airlines work from 
Local 851-represented employees to Di
strict 15-represented employees.  
Furthermore, as discussed above, the mail work performed by Local 
851-represented employees for Delta Airlines is of significantly greater 
volume than the mail work performed by District 15-represented em-
ployees for the Delta Shuttle and th
e US Air Shuttle.  Therefore, the 
I would thus award the Delta Airlines mail work to 
employees represented by Local 851.  This is based on 
the Employer™s assignment of the work in dispute to em-
ployees represented by Local 851, and the superior skills 
and training of the Local 851-represented employees, 
which my colleagues concede favors an award of the 
disputed work to employees 
represented by Local 851.  
These factors outweigh employ
er preference, the sole 
factor favoring an award of
 the disputed work to em-
ployees represented by District 15. 
Employer preference cannot be made the touchstone in 
determining a jurisdictional dispute.  To do so would 

violate the Supreme Court™s directive in 
Columbia 
Broadcasting
6 that the Board make its award of disputed 
work after giving due consideration to all the relevant 
factors. Iron Workers Local 380 (Stobeck Masonry)
, 267 
NLRB 284, 287 fn. 8 (1983).
7  Employer could have achieved its 
ﬁone-unionﬂ goal with even fewer 
ﬁadministrative difficultiesﬂ had it reassigned the Delta Shuttle work 
and the US Air Shuttle work to employees represented by Local 851Š
the converse of what it did. 
6 NLRB v. Electrical Workers IBEW Local 1212 (Columbia Broad-
casting), 364 U.S. 573 (1961). 
7 See Carpenters Local 1102 (Don Cartage Co.),
 160 NLRB 1061, 
1078 (1966). 
 